 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8
         STEVEN KRAVETZ,
 9                                                          CASE NO. 3:19-CV-05050-RJB-DWC
                                Petitioner,
10                                                          ORDER STRIKING MOTION FOR
                v.                                          SUMMARY JUDGMENT
11
         MIKE OBENLAND,
12
                                Respondent.
13
            Petitioner Steven Kravetz, who is represented by counsel, filed a Petition for Writ of
14
     Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254. Dkt. 1. On January 22, 2019, the Court
15
     directed the Clerk’s Office to serve the Petition. Dkt. 2. In the Order for Service and Answer, §
16
     2254 Petition (“Order”), Respondent was directed to file an answer within forty-five days after
17
     service and note the answer for consideration on the fourth Friday after filing, in accordance with
18
     Local Civil Rule 7. Id. at p. 2. The Order stated:
19
            Petitioner may file and serve a response not later than the Monday immediately
20          preceding the Friday designated for consideration of the matter, and respondent(s)
            may file a serve a reply not later than the Friday designated for consideration of
21          the matter.

22 Id.

23

24

     ORDER STRIKING MOTION FOR SUMMARY
     JUDGMENT - 1
 1         On March 11, 2019, Respondent filed the Answer and Memorandum of Authorities,

 2 noting the Answer for the Court’s consideration on April 5, 2019. Dkt. 4. Petitioner’s response to

 3 the Answer was due April 1, 2019. Petitioner did not file a response to the Answer. On April 18,

 4 2019, Petitioner, through his counsel, filed a Motion for Summary Judgment and a supplemental

 5 state court record. Dkt. 6, 7. Petitioner noted the Motion for Summary Judgment for

 6 consideration on May 10, 2019. See Dkt. 6.

 7         Petitioner has not followed the Court’s Order. Petitioner did not file a response to the

 8 Answer and, seventeen days after the response was due, filed a Motion for Summary Judgment.

 9 The Court’s Order and the Rules Governing Section 2254 Cases allow a petitioner to file a

10 response to a respondent’s answer, not a motion for summary judgment. See Dkt. 2; Rule 5(e) of

11 the Rules Governing Section 2254 Cases. Therefore, because Petitioner did not follow the

12 Court’s Order, the Motion for Summary Judgment and supporting documents are stricken.

13         The Court, however, will allow Petitioner to file a response to the Answer. Petitioner’s

14 response to the Answer (Dkt. 4) is due on or before May 13, 2019. Respondent may file a reply

15 on or before May 17, 2019.

16         The Clerk is directed to strike the Motion for Summary Judgment (Dkt. 6), the

17 Declaration of James E. Lobsenz Re Supplemental Portions of State Court Record and the

18 attached supplemental state court records (Dkt. 7, 7-1 – 7-5), and Respondent’s Response to

19 Petitioner’s Motion for Summary Judgment (Dkt. 8). The Clerk is also directed to re-note the

20 Petition for the Court’s consideration on May 17, 2019.

21         Dated this 3rd day of May, 2019.


                                                         A
22

23
                                                         David W. Christel
24                                                       United States Magistrate Judge


     ORDER STRIKING MOTION FOR SUMMARY
     JUDGMENT - 2
